


COURT OF APPEAL FOR ONTARIO

CITATION:
Riocan Holdings
    Inc. v. Metro Ontario Real Estate Limited, 2012 ONCA 839

DATE: 20121128

DOCKET: C55506

Laskin, MacPherson and Gillese JJ.A.

BETWEEN

Riocan Holdings Inc.

Applicant (Appellant)

and

Metro Ontario Real Estate Limited

Respondent (Respondent)

Alexandra Lev-Farrell and Scott A. Crocco, for the
    appellant

Adam Stephens, for the respondent

Heard: November 26, 2012

On appeal from the judgment of Justice Geoffrey B.
    Morawetz of the Superior Court of Justice, dated April 27, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the judgment of Morawetz J. dismissing its
    application for a determination that the respondent must pay for certain
    alleged repairs under its lease, namely, a parking lot repaving at a cost of
    $431,000.

[2]

We are not inclined to interfere with the application judges analysis
    or conclusion. Neither the words repair nor capital are defined in the
    lease. In that context, the application judge engaged in a careful and
    comprehensive review of all of the relevant factual circumstances surrounding
    this major project. His ultimate conclusions, including that the work
    significantly extended the life of the parking lot and significantly reduced
    the operating costs associated with parking lot, were entirely open to him.
    Importantly, even if these conclusions constitute a finding of mixed fact and
    law, they fall at the far end of the fact spectrum and deserve, therefore,
    substantial deference.

[3]

The appeal is dismissed. Costs to the respondent fixed at $12,500
    inclusive of disbursements and applicable taxes.

